Citation Nr: 1109921	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to September 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The July 2007 rating decision also denied service connection for bilateral hearing loss and for a back disability; the Veteran's July 2008 substantive appeal limited his appeal to the matter being addressed.  In July 2008, the Veteran requested a hearing before the Board.  He failed to report for such hearing scheduled in October 2010.  In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

An April 2007 letter (prior to initial adjudication) informed the Veteran of the evidence and information necessary to substantiate the claim, the information required of him to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letter also provided notice regarding a disability rating and an effective date of award.  

The Veteran's pertinent treatment records are associated with the claims file.  The RO arranged for VA audiological evaluation in June 2007.  The Board also sought an advisory opinion from the VHA in December 2010.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Factual Background

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record shows that the Veteran served as a missile repairman in service.  His service treatment records (STRs) do not show any complaints of tinnitus.  On service separation examination, clinical evaluation of the ears was normal.

A November 1991 private audiological evaluation report does not mention tinnitus.

On June 2007 VA audiological evaluation, the Veteran reported that he was exposed to loud noise from antitank missiles, live fire field operation and other weaponry.  He related that following service he was exposed to noise trauma in jobs including storage tank repair and laying water lines (without the use of hearing protection devices), and in chores and recreational activities such as occasional rifle fire (rabbit hunting) and using a lawn mower (also without the use of hearing protection devices).  He reported that he experiences a ringing and vibrating sound in his ears approximately once per week.  He indicated that his tinnitus began shortly after his separation from service.  The examiner reviewed the Veteran's claims file and opined, in part:

"In my professional opinion, it is less likely as not that the [Veteran's] . . . tinnitus [is] secondary to acoustic trauma from exposure to loud noise while in the service as the [Veteran's] hearing sensitivity was within normal limits on all audiograms available for review in the [Veteran's] c file."

In the Veteran's March 2008 notice of disagreement, he stated that he has had continuous ringing in his ears since separation from service in September 1979.

In April 2008 private audiologist T.J.A. opined, in essence, that exposure to excessively loud sounds can result in tinnitus.  She indicated that it was possible that the Veteran's exposure to noise during his time in the military contributed to the current tinnitus. 

In December 2010, the Board found that the above-cited opinions were in conflict regarding a nexus between the Veteran's tinnitus and his service, and were inadequate for rating purposes.  To resolve the matter the Board sought a VHA expert medical advisory opinion.  In an opinion dated in December 2010, a VA otolaryngologist stated:

" . . .The Veteran's C-file, containing his [STRs], was reviewed in their entirety.  Enlistment audiogram, dated 25 Jan 78 indicated bilateral normal hearing.  The separation audiogram, dated 19 Sept 79, indicated bilateral normal hearing.  There were no standard threshold shifts noted when comparing these two audiograms.  In addition, The Report of Medical History (SF 93) form dated 19 Sept 79 was silent for complaints of "Ear, Nose, or throat trouble" or "hearing loss".  Furthermore, the rest of his [STRs] were silent for complaints of . . .tinnitus.  The audiometric history from 6/29/2007 was reviewed and reported that the Veteran was exposed to loud noise from antitank missiles, live fire field operation and other weaponry.  In addition, it was reported that he had occupational and recreational noise exposure without the use of hearing protection.

Based on this information, it is my opinion that the Veteran's report of tinnitus in not as likely as not related to his military service or in particular, his exposure to noise trauma therein.  The rationale for this opinion is the following-the Veteran's hearing was normal at enlistment and at discharge with no complaints of hearing loss or tinnitus in the service records and there was no significant change in any frequency from enlistment to discharge.  Therefore, I find no nexus between his current complaint of tinnitus and his military service.  Possible etiologies of his tinnitus now include noise trauma from his civilian work and/or recreational activities, genetic-related hearing loss, and/or age related hearing loss.  While it is difficult for me to determine the most likely etiology of his tinnitus now because there is insufficient information from the private audiological exam of 2008, he does have a significant change in his hearing from this audiogram (2008) and the audiogram submitted from 1991 and in his C-file.  The significant loss of hearing that is seen in 2008 would be consistent with the development of tinnitus at this time.  However, because he has normal hearing from his time of enlistment to the time of discharge and in his exam in 1991, it is not as likely as not that his tinnitus is related to the noise exposure he had during the service.  With regard to the conflicting opinions regarding the etiology of the Veteran's tinnitus in the record, I am in agreement with the 2007 VA exam that his tinnitus is less likely as not secondary to the acoustic trauma in service for the above stated reasons.  I disagree with the opinion of the examining private audiologist in 2008 because the examiner did not have access to the Veteran's [STRs] during his exam and therefore it would be considered difficult to render an accurate opinion.  Without this vital history and information, one may be able to only speculate as to the etiology of the Veteran's . . .tinnitus."

Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after  discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran alleges he has tinnitus as a result of exposure to noise trauma during service.  It is not in dispute that he now has tinnitus (as it is a disability capable of lay observation and the diagnosis is established essentially by subjective  complaints).  It is conceded (and not in dispute) that the Veteran was exposed to noise trauma in service.  However, tinnitus was not reported in service.  To the extent that he seeks to establish service connection for tinnitus by his more recent accounts that he had the onset of tinnitus in service and  continuity of the disability since, the Board finds that his accounts are not credible.  This is so because they are self-serving; the initial documented accounts by the Veteran to the effect that he has had tinnitus since exposure to noise trauma in service were not provided until after he became involved in the compensation-seeking process (more than 28 years post-service).  The absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his lay statements incredible; however, the absence of such evidence is for consideration in assessing his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The absence of any documented complaints of tinnitus during the intervening decades between service and when  tinnitus was first clinically reported (in June 2007) - which he claims has been present on a daily basis since 1979 - is strong and persuasive evidence weighing against his accounts that tinnitus began in service and has persisted continuously since.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Also weighing against his claim is the 1991 post-service  audiological evaluation when tinnitus was not noted.  Consequently, service  connection for tinnitus on the basis that it became manifest in service and persisted is not warranted. 

What is therefore required to establish service connection for the tinnitus is competent evidence that relates such disability to the Veteran's service/exposure to noise trauma therein in the absence of continuity of symptoms.  

The record includes both medical evidence that tends to support the Veteran's claim of service connection for tinnitus and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164  (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The evidence that tends to support the Veteran's claim consists of the April 2008 private audiologist's opinion.  The April 2008 opinion of private audiologist T.J.A. that "it is possible that the Veteran's exposure to noise during his time in the military contributed to his tinnitus" is lacking in probative value as it is phrased in terms that are inconclusive and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).

The evidence that is against the Veteran's claim consists of the June 2007 VA audiologist and December 2010 VHA expert opinions.  The examining June 2007 audiologist opined that it is less likely as not that the Veteran's tinnitus is secondary to acoustic trauma in service as his "hearing sensitivity was within normal limits on all audiograms available for review".  The Board notes that this opinion has limited probative value as it leaves rationale unexplained, and is therefore inadequate.

The December 2010 opinion by a VA Attending Otolaryngologist (by virtue of her experience and responsibility a person eminently qualified to discuss the etiology of tinnitus) that the Veteran's tinnitus is not related to noise exposure in service is accompanied by a more detailed explanation of rationale, as it points to clinical data that weigh against the Veteran's claim (which suggest a postservice onset for the tinnitus in that the significant loss of hearing seen on 2008 private audiological evaluation -in comparison to 1991 private audiological evaluation, is consistent with the development of tinnitus during the interim), reflects familiarity with accurate historical data, and identifies other nonservice-related etiological factors for the Veteran's tinnitus (such as postservice civilian work noise trauma, noise from recreational activities (hunting without ear protection devices), genetic factors, and age.  Consequently, the Board finds the opinion of the December 2010 VHA expert to have the greatest probative value, and to be persuasive.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


